Citation Nr: 1740556	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-31 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to waiver of recovery of an overpayment of compensation and pension benefits in the calculated amount of $3,500.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to June 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWAC) at the Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Portland, Oregon.

Prior to filing his request for a waiver of overpayment, the Veteran owed the VA a total debt of $7,097.23.  The COWAC's July 2013 decision granted a partial waiver in the amount of $3,597.23.  That same decision denied the Veteran's request for waiver of debt created by an overpayment of compensation and pension benefits in the amount of $3,500.00.  The Veteran filed a timely notice of disagreement, and the COWAC issued a supplemental statement of the case in October 2013.  The Veteran continues to seek a waiver for the remaining debt balance in the amount of $3,500.00.


FINDING OF FACT

An overpayment of compensation and pension benefits in the amount of $3,500.00 was properly created, but recovery of this overpayment would be against equity and good conscience.

CONCLUSION OF LAW

The overpayment of compensation and pension benefits in the amount of $3,500.00 was properly created, but the Veteran is entitled to waiver of recovery of the overpayment.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965(a) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

A November 1975 marriage certificate noted that the Veteran had married spouse "A" at the end of the previous month.  In November 1995, the Veteran was awarded disability compensation benefits, effective November 1, 1995.  The Veteran's disability compensation award indicated that he was being paid additional benefits for spouse "A" and his child.  He was also informed that he should inform VA right away if there was a change in the status of his dependents.  In December 2003, the Veteran completed a Status of Dependents Questionnaire (VA Form 21-0538) indicating that he was still married to spouse "A" and that he had a child dependent.

The evidence of record shows that the Veteran subsequently divorced spouse "A" in February 2006.  A May 2008 marriage certificate noted that the Veteran had married spouse "P" that same month. 

In October 2010, the Veteran received an increase in his monthly entitlement, effective June 1, 2010, and he was notified that VA was continuing to pay him as a Veteran with two dependents, spouse "A" and his child.

In December 2011 and March 2012, the Veteran submitted documentation (VA Form 21-0538, Status of Dependents Questionnaire) indicating that he divorced spouse "A" in February 2006.  He also indicated that he married spouse "P" in May 2008.  In May 2012, the RO notified the Veteran that his former spouse "A" was being removed from his awarded disability compensation benefits, effective from the first day of the month following the date of the divorce.  The RO notified the Veteran that the change to his disability compensation benefits created a possible overpayment situation.   In June 2012, the Veteran completed another VA Form 21-0538, Status of Dependents Questionnaire, on which he reported having divorced his spouse "A" in February 2006.  That same month, he submitted a statement asserting that he had notified VA of his divorce and remarriage but did not have copies of the notification that he provided to VA.  The Veteran also indicated that he had notified "DFAS, DEERS, TRICARE, etc." and asked the VA to consider why he would have notified those agencies and not the VA.

In April 2013, the RO notified the Veteran that the change to his disability compensation benefits created an overpayment in the amount of $7,097.23.   

Under these circumstances, the Board finds that the Veteran was not entitled to benefits relating to spouse "A" after their divorce in February 2006.  Moreover, despite his marriage to spouse "P" two years later, the effective date for the award of benefits relating to his marriage to spouse "P" could not be earlier than the date of claim, i.e. the date which it was first reported to the RO by the Veteran, which in this case was December 23, 2011, because the Veteran did not notify the VA of his marriage to spouse "P" within one year of the event, as required by law.  See 38 U.S.C.A. § 5110(n) (West 2014); 38 C.F.R. § 3.401(b) (2016).  Thus, the overpayment in the amount of $7,097.23 was properly created. 

The Veteran is seeking a waiver of recovery of the overpayment.  He contends that, despite VA not having received notice of this February 2006 divorce from spouse "A" until December 2011, he actually remembers notifying VA of his divorce and remarriage much sooner.  

At his April 2017 hearing before the Board, the Veteran testified under oath that, while he received approximately 27 months of payment that he was not entitled to, he did notify the VA of his change in dependents, that he did not intend to commit fraud, and that he should not be held accountable for the overpayment.  He recalled that he notified VA health staff of his divorce from spouse "A" at the Roseburg VA Hospital.  He indicated that they sent him to an office "across from where the pay window [was located], he went into the office, and handed his paperwork to a woman.  He testified that the woman told him that all notifications had been completed.  He stated that he got up and left the office without obtaining a copy of the paperwork.  He noted that he understood the woman to be a VA employee.  He further testified that he underwent the same process when he notified VA of his marriage to spouse "P" two years later, except for the fact that he signed the paperwork and turned it in with a copy of his marriage certificate to a male VA employee.  Again, he stated that he failed to make a copy of the paperwork.  He then testified that he did not realize that the October 2010 notice of an increase in his monthly entitlement continued to list spouse "A" as his dependent.  Finally, the Veteran reiterated that he specifically notified "DEERS, TRICARE, DOD, and DFAS" of his divorce and remarriage in accordance to their procedures.  He indicated that he notified these agencies at the same time he notified VA of his change in dependents.

Recovery of an overpayment will be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person seeking a waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given whether withholding of the benefit or recovery would nullify the objective for which the benefits were intended.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  Id. 

As there is no evidence of fraud, misrepresentation, or bad faith on the part of the Veteran and as he timely requested a waiver, there is no statutory bar to waiver in this case. 

In determining whether the recovery of the overpayment would be against equity and good conscience, the Board may consider several factors.  Under the regulation, "equity and good conscience" involves a variety of elements: (1) fault of the debtor, (2) balancing of the faults, (3) undue hardship, (4) whether recovery would defeat the purpose of the benefit, (5) unjust enrichment, and (6) changing position to one's detriment.  38 C.F.R. § 1.965; see also 38 U.S.C.A. § 5302(b).  The list of elements is not all-inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

After reviewing the Veteran's electronic claims file, to include the Veteran's financial documents, statements, forms, and Board hearing testimony, the Board finds that it would be against equity and good conscience for VA to recover the overpayment of compensation and pension benefits in the calculated remaining amount of $3,500.00.  While the Board finds the Veteran to be responsible in the creation of this overpayment, the Board finds the Veteran's testimony about notifying the VA of his change in dependents to be credible.  Likewise, the Board is compelled by the fact that, had VA been timely made aware of the Veteran's reported change in circumstances, the size of the overpayment created would have been significantly less, if not completely negated.  Thus, there is no showing of unjust enrichment and recovery would defeat the purpose of the benefits as the Veteran continued to have dependents throughout most of the time at issue. Moreover, the Board accepts the Veteran's credible testimony considering the undue hardship created in making these payments as well as his assertions that it was never his intent to commit fraud against the Government and that he performed his due diligence by trying to inform VA about his change in dependents.  Accordingly, waiver of recovery of an overpayment of compensation and pension benefits in the calculated remaining amount of $3,500.00 is granted.


ORDER

Waiver of recovery of an overpayment of compensation and pension benefits in the calculated remaining amount of $3,500.00 is granted.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


